Citation Nr: 0843304	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for cervical spine degenerative 
disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1980 until 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the veteran's request to reopen his previously denied 
cervical spine degenerative disc disease service connection 
claim as the veteran had not submitted new and material 
evidence.


FINDINGS OF FACT

1.  The veteran's cervical spine degenerative disc disease 
service connection claim was denied in a September 1991 
rating decision as the veteran's service treatment records 
did not contain any treatment, symptoms or diagnosis for any 
cervical spine condition, and such a condition did not 
manifest within a year following discharge; the veteran 
appealed this decision but later withdrew his appeal.

2.  Evidence received since the September 1991 rating 
decision does not demonstrate that the veteran's cervical 
spine degenerative disc disease was incurred in or was 
aggravated by service, nor does it demonstrate that it 
manifested within one year of his discharge.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying service 
connection for cervical spine degenerative disc disease is 
final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008).

2.  Evidence received since the September 1991 rating 
decision denying service connection for cervical spine 
degenerative disc disease is not new and material.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The veteran was provided with a letter dated September 2005 
in which the RO notified him of what evidence was required to 
substantiate entitlement to service connection for cervical 
spine degenerative disc disease.  The letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
veteran in obtaining this evidence.  The letter also notified 
the veteran that he should submit any relevant evidence in 
his possession.  This letter met the duty to notify the 
veteran in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
remaining elements of Dingess notice were provided in a March 
2006 letter.

The September 2005 letter also informed the veteran that his 
claim had been previously denied, informed him of the need 
for new and material evidence to reopen the claim, provided 
regulatory definitions of "new" and "material" and 
informed him of the bases for the prior denial.  The letter 
thereby met the requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii) (2008).
VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of the veteran's claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2008).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2008).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2008).  



New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008).  New evidence is defined as 
existing evidence not previously submitted to VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Factual Background

The RO denied service connection for cervical spine 
degenerative disc disease in a September 1991 rating 
decision.  A notice of disagreement was received in October 
1991, a statement of the case was issued in September 1991, 
and a substantive appeal was received in December 1991.  The 
veteran withdrew his appeal in April 1993 and a letter 
confirming this withdrawal was sent to the veteran and his 
representative in May 1993.

The evidence considered in the September 1991 rating decision 
included the veteran's service treatment records, treatment 
records from Womack Army Hospital from December 1987 until 
July 1991, a July 1991 opinion by Dr. H.F., and a June 1991 
Moore Regional Hospital operative and discharge summary.

The veteran's service treatment records were negative for any 
treatment, symptoms or diagnosis of cervical spine 
degenerative joint disease.  His April 1980 entrance and 
September 1983 discharge examinations were negative for any 
relevant abnormalities.  A September 1983 Medical Evaluation 
Board summary described the veteran's physical condition and 
service injuries in detail and was negative for any relevant 
abnormalities.

A December 1987 Womack Army Hospital treatment note reflected 
the veteran's complains of "burning" neck pain, which he 
attributed to sleeping incorrectly.  His condition was 
assessed as a probable strain.

The June 1991 discharge summary indicated that the veteran 
had undergone anterior cervical diskectomy and fusion at C5-
C6.  Diagnoses of cervical disc herniation at C5-C6 and right 
radiculopathy were made.

The July 1991 opinion by Dr. H.F. indicates that he had 
performed surgery on the veteran for cervical degenerative 
disc disease with a soft disc herniation and spur formation.  
He opined that at the veteran's young age of 29, there was 
"a strong likelihood that with his long history of neck pain 
and the findings at the time of surgery that his problem was 
related to a service connected injury."  The veteran had 
reported experiencing neck pain during active duty following 
a "rather serious accident" in one of the drop zones.  
There is no indication that the examiner reviewed the 
veteran's service medical records prior to rendering this 
opinion, nor did he comment as to the length of time between 
the purported injury and the manifestation of the veteran's 
cervical condition.

Additional evidence has been received since the September 
1991 rating decision.  VA treatment records from May 2004 
until April 2008 have been received, and demonstrate 
treatment for neck pain.  In an August 2006 treatment note, 
the veteran reported sustaining a head and neck injury in 
1982 that resulted in the cracking of his service helmet and 
that he "was unconscious for a time."  A September 2006 
Magnetic Resonance Imaging (MRI) revealed posterior 
osteophytes with narrowing at C4-C5, C5-C6, and C6-C7.  An 
October 2006 VA examination diagnosed the veteran as 
suffering from cervical spine degenerative disc disease.  No 
opinion as to the etiology of this condition was provided in 
these treatment notes, and a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence in support of a 
claim merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

June 1991 records from Moore Regional Hospital demonstrated 
that the veteran underwent an anterior cervical diskectomy 
and fusion at C5-C6.

Duke University treatment records dated between January 2004 
and April 2004 revealed that the veteran underwent an 
anterior cervical diskectomy for a herniated disk at C6-C7.  
No opinion as to the etiology of this condition was offered.

An April 12, 1982 article from Time magazine describing the 
82nd Airborne's participation in Operation Gallant Eagle was 
also submitted.  According to the article, Army officials had 
miscalculated wind conditions due to the unique geography of 
the particular jump zone.  Some troopers completed their 
jumps in dangerous wind conditions, which resulted in five 
fatalities and at least a seven percent injury rate.  A one 
percent injury rate is considered "normal" in such 
exercises.

Cervical Spine Degenerative Disc Disease

The veteran contends that he suffers from cervical spine 
degenerative disc disease as a result of being injured during 
his participation in Operation Gallant Eagle in 1982.  He 
described receiving a "massive blow to his head", which 
contained enough force to break the inner liner of his steel 
helmet.  He reported that the only time he had ever received 
a blow to the head was during this exercise.  He also 
admitted that he had not gone to sick call after this 
incident because "there were a lot of men worse off" than 
him.

The veteran's prior service connection claim had been denied 
because his service treatment records were negative for any 
complaints, treatments, or diagnosis of neck pain, and such a 
condition did not manifest within one year of his discharge.  
As such, competent medical evidence demonstrating that the 
veteran's current cervical spine degenerative disc disease 
either is the result of an injury or disease he sustained 
while in service or that it manifested within a year of his 
discharge is required to reopen his service connection claim.

Unfortunately, no such evidence has been received.  The 
veteran's newly submitted VA and private treatment records 
continue to show treatment for neck pain and his cervical 
spine condition.  These records do not reflect any opinion as 
to the etiology of his current cervical spine condition.  The 
April 1982 Time article describing Operation Gallant Eagle 
does provide further background information regarding the 
exercise the veteran was purportedly injured in, but is 
insufficient alone to establish a nexus between the veteran's 
current condition and his service.  The veteran is not 
mentioned anywhere in this article.

Presumptive service connection has not been established by 
the newly submitted evidence.  The competent medical evidence 
establishes that the veteran began treatments for his 
cervical spine condition in 1987, and that he has undergone  
treatments since this time.  The veteran himself contends in 
a December 2006 statement that his cervical symptoms did not 
begin until 1986, which is more than one year after service.  
In any event, he has not been shown to have the requisite 
medical background, training, or credentials to offer a 
competent opinion as to medical etiology.  See Espiritu v. 
Derwinski, supra. 

The veteran's representative contended in a June 2008 
statement that the April 1993 withdrawal of the veteran's 
appeal is "questionable" because it was "conveniently" 
withdrawn following a telephone conversation with the 
veteran.  The Board finds that this argument is without 
merit.  The veteran himself acknowledged in his September 
2005 informal claim that he did not appeal the September 1991 
rating decision because he had no direct evidence to support 
his claim at that time.  A May 1993 letter confirming this 
withdrawal did not garner a response from either the veteran 
or his representative.  

As none of the additional evidence received since the 
September 1991 denial contains findings establishing a nexus 
between the veteran's current cervical spine condition and 
his service, and the absence of such evidence was the basis 
for the prior denial, new and material evidence has not been 
received.  The claim is therefore not reopened.


ORDER

New and material evidence not having been received, the claim 
for service connection for cervical spine degenerative disc 
disease is not reopened, and the appeal is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


